Title: To George Washington from Patrick Henry, 29 March 1777
From: Henry, Patrick
To: Washington, George



Sir,
Wmsburgh [Va.] march 29th 1777

I am very sorry to inform you that the recruitting Business of late goes on so badly, that there remains but little prospect of filling the six new Battalions from this State voted by the Assembly. the Board of Council see this with great Concern; and after much Reflection on the Subject, are of Opinion, that the Deficiency in our Regulars, can no Way be supply’d so properly, as by inlisting Volunteers. There is Reason to beleive, a considerable Number of these may be got to serve six or eight Months. But as you were pleased to Signify to Me, that great Inconveniences had arisen by the Admission of transient Troops at the Camp, the Board do not chuse to adopt the Scheme of Volunteers, until we are favor’d with your Sentiments on the Subject. I beleive you can receive no assistance by Draughts from the Militia. From the Battalions of the Commonwealth, none can be drawn as yet, because they are not half full.
The Volunteers will consist of men cheifly from the upper parts of

the Country & who would make the best of Soldiers could they continue so long in the Service, as to be regularly disciplined. They will find their own Arms, clothes & Blankets, & be comanded by Captains & Subalterns of their own chusing. The Feild Officers, to be chosen by the others. They will be Subject to the continental Articles of War, & I beleive will be as respectable, as such a Corps can be expected without training.
I cannot speak with any Certainty as to their Numbers. In a very little Time seven companys were made up in Augusta. In the other County’s no great progress was made, because Goverment stopt it on being informed that it was a prejudice to the regular Inlistment. But on the Failure of this, the other may be revived I beleive with Success.
Virginia will find some Apology with you for this Deficiency in her Quota of Regulars, when the Difficultys lately thrown in our Way are considered. The Georgians & Carolinians have inlisted, probably two Battalions, at least. A Regiment of Artillery is in great Forwardness. Besides these, Colos. Baylor & Grayson are collecting Regimts, & three others are forming for this State. Add to all this our Indian Wars & marine Service, almost total Want of Necessarys; The false Accounts of Deserters, many of whom lurk here; The Terrors of the small pox, & the many Deaths occasion’d by it, and the Deficient Inlistments are accounted for in the best Manner I can.
As no Time can be spared, I wish to be honord with your Answer soon as possible, in order to promote the Volunteer scheme, if it meets your Approbation. I should be glad of any Improvement on it that may occur to you. I beleive about four of the six Battalions may be inlisted, but have seen no regular Return of their State. Their scatter’d Situation, & being many of them in broken Quotas, is a Reason for their slow Movement. I have issued repeated Orders for their March long since. With Sentiments of the highest esteem & Regard, I have the Honor to be Sir Yr mo. obt & very humble servant

In Council
P. Henry Jr

